Exhibit 10.2.1

FIRST AMENDMENT TO


ADVISORY AGREEMENT




This FIRST AMENDMENT to ADVISORY AGREEMENT is entered into as of March 11, 2013,
by and among, American Realty Capital Healthcare Trust II, Inc. (the “Company”),
American Realty Capital Healthcare Trust II Operating Partnership, L.P. (the
“OP”) and American Realty Capital Healthcare II Advisors, LLC (the “Advisor”).


RECITALS


WHEREAS, the Company, the OP and the Advisor entered into that certain Advisory
Agreement (the “Advisory Agreement”), dated as of February 14, 2013; and


WHEREAS, pursuant to Section 24 of the Advisory Agreement, the Company, the OP
and the Advisor desire to make a certain amendment to the Advisory Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.
Amendment to Section 11(a)(i) of the Advisory Agreement. Section 11(a)(i) of the
Advisory Agreement is hereby replaced in its entirety with the following:



“(i) Organization and Offering Expenses, including third-party due diligence
fees related to the Primary Offering, as set forth in detailed and itemized
invoices; provided, however, that the Company shall not reimburse the Advisor to
the extent such reimbursement would cause the total amount of Organization and
Offering Expenses paid by the Company and the Operating Partnership to exceed
two percent (2.0%) of the Gross Proceeds raised in all Primary Offerings;”


[Signature page follows.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC.




By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P.


By: American Realty Capital Healthcare Trust II, Inc., its general partner


By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President


AMERICAN REALTY CAPITAL HEALTHCARE II ADVISORS, LLC


By:
American Realty Capital Healthcare II Special Limited Partnership, LLC, its sole
member



By:
American Realty Capital VII, LLC, its sole member



By: AR Capital, LLC, its sole member




By:    /s/ Nicholas S. Schorsch
Name:    Nicholas S. Schorsch
Title:    Manager








